Per Curiam.
Even did the payment of his taxes prevent the man from gaining a new settlement, which we by no means admit, *135yet the-township where he was last settled, has no vested right in the question; and no action lies for the supposed invasion of it. The case resembles that of Shrunk v. The Schuylkill Navigation Company, 14 Serg. & Rawle 71, in which an action was brought for preventing the fish in the river from coming to the .plaintiff to be caught. Would an action lie for procuring a creditor to sue, before the statute of limitation had run its course? It is one thing to affect a party’s interest, and another to affect his right. In any view of the matter, the defendants, being rateable in the township of the man’s residence, had the same right and interest to prevent him from becoming chargeable on it, that the plaintiff had to get rid of him; and they are, for that reason, if for no other, not answerable.
Judgment affirmed.